Citation Nr: 1530679	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-25 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES


1.  Whether the amount of income and medical expenses were properly counted for death pension purposes.


2.  Entitlement to dependency and indemnity compensation (DIC)



ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to September 1992.  The Veteran passed away in January 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA)

The issue of entitlement to dependency and indemnity compensation (DIC) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The appellant's countable income exceeds the maximum countable income allowable for death pension benefits.


CONCLUSION OF LAW

The criteria for resumption of death pension benefits are not met. 38 U.S.C.A. §§ 1541, 1543 (West 2014); 38 C.F.R. § 3.23, 3.271, 3.272 (2014).




	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In February 2014, the appellant was provided with a notice letter that explained how to substantiate her claim for VA non-service connected death pension benefits. The letter addressed all of the notice elements and was sent prior to the March 2014 decision, which granted entitlement to death pension for the month of February and terminated them in March of 2014. 

The duty to assist was also met in this case. All necessary financial information pertaining to the claim for death pension benefits was associated with the claims file and was reviewed by both the AOJ and the Board in connection with the claim. For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

Death Pension

Death pension benefits may only be paid if the appellant's income is below a certain amount, called the "maximum rate." See 38 U.S.C.A. § 1541; 38 C.F.R. § 3.23. This is the amount of pension she would be entitled to if she did not have any income at all. If she has income, but it is less than this maximum amount, this income will be subtracted from the amount of pension she receives. In other words, for every dollar of income she receives, the pension is reduced by that amount. If, however, her income is higher than the "maximum rate," she is not entitled to any pension.

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. 38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).

The types of income excludable for VA pension purposes must be deducted in the year in which they occurred. Id. Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.

If certain conditions are met, unreimbursed medical expenses paid by the appellant may be excluded from income, i.e., subtracted from her income. The medical expenses must exceed 5 percent of the maximum rate ($424 effective in December 2013), and must be deducted, or subtracted, from income during the time period in which they were paid. In addition, they must be out-of-pocket expenses, for which the claimant received no reimbursement from any third party. In other words, the claimant did not get paid back by anyone or an insurance company for these expenses.
Merits

The appellant was granted eligibility for death pension benefits in February 2013. This eligibility was terminated after one month, in March 2013, because the appellant's income exceeded the allowable limits for such benefits.

The appellant does not disagree with the amounts calculated by the AOJ in determining her entitlement to death pension.  As she stated in her July 2014 substantive appeal (Form 9), "I guess, my claim is not a claim anymore being that I make more than the Government said I could. But I wish that the Veteran Affairs will reconsider my case, due to the fact that what I gross is not what I bring home."

Initially, the Board notes that the determination of income for eligibility for death pension benefits is not based on gross income, but gross income less qualified medical expenses. Thus, gross income is not the basis of her income exceeding the maximum.

The record shows that in 2012 between the appellant's income and the income of her two daughters who live with her, her annual income was $44,166.00 ($19,200 (appellant) + $2,400 (daughter wages) + $14,844 (one daughter SSA benefits) + $7,422 (second daughter SSA benefits before termination) + $255 (SSA death benefit) + $45 (interest)). The deductible medical expenses for the appellant were $16,008 ($16,555 (expenses) - $547(five percent of the maximum annual pension rate for a surviving spouse with one dependent).  The net income after deducting the medical expenses was $28,150.  The maximum annual income for eligibility for nonservice-connected death pension in 2012 was $13,071.  As a result, the appellant's income after the deduction of medical expenses exceeds the maximum by approximately $15,000.

The Board sympathizes with the hardship that the Veteran is under. Unfortunately, the Board is bound by the United States Court of Appeals.  See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.").

If the appellant's income ever falls below the maximum rate, based on loss of income, or on paid, unreimbursed, medical expenses (most of which may be deducted from income), or both, she is free to reopen her claim. It should be stressed, however, that even in those circumstances, death pension will be denied when the corpus of the estate (i.e., net worth) of the surviving spouse is such that under all the circumstances, including consideration of the annual income of the surviving spouse, it is reasonable that some part of the corpus of such estate be consumed for her maintenance. 38 U.S.C.A. § 1543(a); 38 C.F.R. § 3.274(a).

As it stands now, however, there is no basis on which to grant the appellant's claim for death pension benefits. As can be seen, death pension is designed to provide qualifying low income claimants with a minimum level of income, and the amount is set by law. 38 U.S.C.A. § 1541. The Board is constrained to follow the specific provisions of law. See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Based on the evidence of record, the appellant's income is substantially above the maximum allowable for death pension benefit purposes. In these circumstances, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied. 38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to nonservice-connected death pension is denied.


REMAND

In a March 2014 decision, the AOJ denied entitlement to dependency and indemnity compensation (DIC).  In April 2014, the appellant submitted a written statement to the RO which the Board has determined was a timely Notice of Disagreement (NOD) as to the denial of DIC benefits.  The appellant writes on the third page of this correspondence, "I am also appealing my case for death benefits, call[ed] dependency and indemnity compensation."  To date, the Veteran has not been issued a Statement of the Case (SOC) for these claims.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue the appellant a Statement of the Case (SOC) on the issue of entitlement to DIC. If an appeal is perfected, then the issues should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).    






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


